TBS INTERNATIONAL PLC & SUBSIDIARIESEXHIBIT BERENBERG BANK TRS Shipping Services Inc. Mr Ferdinand V, Lepere 612 East Grassy Sprain Road Yonkers New York USA Fax No.: +1 (914) 961 0567 Grainger Maritime Corp, e/o 'I13S International Limited Mr William J. Carr Suite 306, Commerce Building One Chancery Lane Hamilton HM12 Bermuda Fax No.: +1 (441) 295-4957 Loan Agreement dated 19 June 2008 (the "Loan Agreement") Here: Waiver Request for the Asset Protection Clause Dear Sirs, We hereby give our consent to suspend the asset protection clause according to paragraph 10.2 (b) of the Loan Agreement through 31 March 2010 under the following conditions: · You will prepay an amount ofUSD 812,500.00 on 18 January 2010 representing the instalment of USD 812,500.00 due on 22 March 2010. The next regular repayment instalment will become due on 22 June 2010 as per the attached repayment schedule. Grainger Maritime Corp Account/Customer Currency: No.: 23281 USC REPAYMENT SCHEDULE Installment: quarterly No. Due Date Interest Instalment Total amount Outstanding 30.12.09 8.125.000,00 1 18.01.10 812.500,00 812.500,00 7.312.500,00 2 22.06.10 812.500,00 812.500,00 6.500.000,00 3 22.09.10 812.500,00 812.500,00 5.687.500,00 4 22.12.10 812.500,00 812.500,00 4.875.000,00 5 22.03.11 812.500,00 812.500,00 4.062.500,00 6 22.06.11 812.500,00 812.500,00 3.250.000,00 7 22.09.11 812.500,00 812.500,00 2.437.500,00 8 22.12.11 812.500.00 812.500,00 1.625.000,00 9 22.03.12 812.500,00 812.500,00 812.500,00 10 22.06.12 812.500,00 812.500,00 0,00 Data in marked area depend on further interest developments and can therefore not be guaranteed · All other banks granting loans to TBS International Group i.e. Bank of America, The Royal Bank of Scotland, DVB Bank, Credit Suisse and AIG Commercial Equipment Finance Inc have waived their financial covenants - including the asset protection clause - required in their respective loan documentation through 31 March 2010.Please confirm this in writing to us. For this request we will increase the margin to 4,00% p.a. and will debit your current account no. 0523281004 with an arrangement fee of EUR 12,500.00. Yours faithfully, Joh.
